Citation Nr: 1813310	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypothyroidism.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a higher rating for left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Whether the reduction in the rating for left lower extremity radiculopathy, from 20 percent to 10 percent, effective April 1, 2016, was proper.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The June 2010 rating decision denied higher ratings for hyperthyroidism, degenerative disc disease with left lower extremity radiculopathy, and bilateral knee degenerative joint disease.  The Veteran appealed these denials via a February 2011 notice of disagreement.  Thereafter, a May 2013 rating decision assigned a separate 20 percent rating for left lower extremity radiculopathy, effective March 29, 2013.  Nevertheless, a January 2016 rating decision reduced the rating for left lower extremity radiculopathy from 20 to 10 percent, effective April 1, 2016.  The Veteran appealed this reduction via a May 2016 notice of disagreement.  

The May 2012 rating decision granted a higher rating of 50 percent for PTSD, previously characterized as major depression.  The Veteran appealed the assigned rating via a July 2012 notice of disagreement.  

Except for the issue of a higher rating for PTSD, all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the weight of the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD, during the entire appeal period, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  This appeal was certified to the Board on April 12, 2017, so it was pending before AOJ on August 4, 2014.  As such, the DSM-5 applies and the GAF scores will not be considered.

***

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  As explained below, the Board finds that he meets the criteria for a rating of 
70 percent, but no higher, for PTSD, for the entire appeal period.  

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

***

Turning to the evidence, a March 2011 VA examination shows a finding that the Veteran's PTSD manifests as problems focusing and concentrating, low motivation and interest in activities both at work and outside work, increased isolation and withdrawal, anger outbursts, and problems getting work done in a timely and efficient manner.  Significantly, the VA examiner concluded that these symptoms result in moderate to severe social and occupational dysfunction.  

At a March 2013 VA examination, the examiner characterized the Veteran's occupational and social impairment as resulting in reduced reliability.  Nevertheless, the examiner endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation, and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and work-like setting, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner indicated that while the Veteran was able to manage at home and work, this required a great effort, he continued to perform below expectations, and he remained highly isolated and emotionally overwhelmed.

The Board finds that, overall, these reports provide evidence in support of a 
70 percent evaluation throughout the rating period on appeal.  As discussed, the March 2011 VA examiner characterized the Veteran's social and occupational impairment as moderate to severe.  Further, the March 2013 VA examination shows evidence of symptomatology commensurate with a rating of 70 percent.  Specifically, there is an indication that the Veteran's PTSD manifests as suicidal ideation, difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships.  Resolving any doubt in favor of the Veteran, the Board finds that his symptoms more closely approximate the level of social and occupational impairment consistent with a 70 percent rating.

The Board, however, finds that the record is against a finding of total impairment.  (In fact, the Veteran has indicated that his symptoms more closely match a rating of 70 percent.  See 02/02/2018, Appellate Brief, at 2.)  The March 2013 VA examination indicates that the Veteran was married for 27 years, and that he felt that the relationship was generally positive.  At the time of the examination, he was employed.  Additionally, there is no indication of inappropriate behavior or deficits in communication rendering him completely impaired socially and occupationally.  As such, the record is against a finding of total social and occupational impairment.  

In sum, the Board finds that a 70 percent rating, and no higher, is warranted for the Veteran's PTSD during the entire appeal period.  


ORDER

A rating of 70 percent, but no higher, for PTSD is granted.


REMAND

The Veteran seeks higher ratings for multiple service-connected disabilities, specifically, his hypothyroidism, degenerative disc disease of the lumbar spine, left lower extremity radiculopathy, and bilateral knee degenerative joint disease.  
See 01/06/2010, VA 21-0820 Report of General Information.  

The Veteran has reported private treatment for all these disabilities.  See 02/23/2010, VA 21-4142 Authorization for Release of Information.  VA requested such records and they were received in August 2011.  

The record, however, indicates that the Veteran has continued to receive treatment, at a minimum, for his thyroid and lumbar spine disabilities.  As such, it appears that there are potentially relevant treatment records that need to be obtained.

Further, the Veteran has intimated that his lumbar spine and bilateral knee disabilities have increased in severity.  See 02/02/2018, Appellate Brief.  Additionally, in this brief, the Veteran's representative contended that new examination are warranted for the spine and the knees as the June 2015 and March 2013 VA examination, respectively, did not contain diagnostic testing.  In light of the contentions of worsening, the lack of diagnostic testing, the Board finds new VA examinations are warranted to assess the current severity of these service-connected disabilities.


As there is an indication that most, if not all, of the Veteran's disabilities have worsened and since a significant amount of time has passed since last examination for the Veteran's thyroid and knee disabilities, the Board finds that new VA examinations are warranted.  In this regard, the Board notes that VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

***

In May 2016, the Veteran submitted a timely notice of disagreement with regard to a January 2016 rating decision that reduced the rating for left lower extremity radiculopathy from 20 percent to 10 percent, effective April 1, 2016.  

Rating reductions claims are separate from increased rating claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  Even where 38 C.F.R. § 3.105(e) is not applicable because there has been no reduction in the amount of benefits payable, an appellant is entitled to appeal a reduction in evaluation of a disability.  See VAOPGCPREC 71-91 (Nov. 7, 1991).

VA has not yet provided a statement of the case with regard to the rating reduction, which, as explained above, is a separate issue from the increased rating.  Consequently, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The Board finds the rating reduction issue to be intertwined with the increased rating issue for the left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his thyroid, lumbar spine (to include associated neurological symptoms), and knee disabilities.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  After completing #1, schedule the Veteran for VA examinations to determine the current severity of his thyroid, lumbar spine, and knee disabilities.  The examiner should review the claims file to become familiar with the Veteran's pertinent medical history.  Any special tests deemed medically advisable should be conducted.  As requested by the Veteran's representative, diagnostic testing should be conducted or explanation provided as why it was not or cannot be performed.

The examination of the spine and knees should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

With regard to the lumbar spine, the examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

A comprehensive rationale for all opinions is to be provided. All pertinent evidence, including both lay and medical, should be considered. If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Provide the Veteran with a statement of the case on the issue of whether the reduction in the rating for left lower extremity radiculopathy was proper.  Do not certify these issues to the Board unless a timely substantive appeal is received.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


